Citation Nr: 1543142	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  10-00 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The May 2008 rating decision denied, inter alia, the Veteran's claim for service connection for glaucoma, claimed as eye disorder.  The Veteran filed a notice of disagreement (NOD) in February 2009 for the issue of glaucoma, and the RO issued a Statement of the Case (SOC) in November 2009.  The Veteran subsequently filed a VA Form 9, substantive appeal, in January 2010.  The RO issued a Supplemental SOC in July 2011.  

The Board notes that the Veteran was afforded a travel Board hearing in March 2012.  A transcript of the hearing has not been associated with the claims file.  In August 2014, the Board sent a notice to the Veteran advising him that the transcript was not produced due to technical difficulties.  At that time, the Veteran was offered an opportunity to appear for another hearing before the Board.  The notice also informed the Veteran that if he did not respond within 30 days, the Board will assume that he does not desire another hearing and proceed accordingly.  The Veteran submitted a statement in September 2014 in which he opted to not reappear at a hearing, and thus the Board will continue to decide the claims with the evidence of record.

In October 2014, the Board denied the Veteran's claim service connection for glaucoma, to include as secondary to service-connected diabetes mellitus, type II. The Veteran appealed the October 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court granted the Joint Motion for Remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

The current claim has been processed through the Veterans Benefits Management System (VBMS).  As such, any further consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Joint Motion for Remand, the Board observes that further development is required prior to adjudicating the Veteran's claim.

The Veteran contends he is entitled to service connection for glaucoma on the basis that the condition developed as a result of his diabetes mellitus, type II.  

VA treatment records from September 2006 show that the Veteran was seen for suspected glaucoma based on increased cup-to-disc ratio (C/D).   At that time, the Veteran complained of intermittent blurred vision.  Private treatment records dating from February 2007, April 2007, and August 2007 show that the Veteran had been diagnosed with glaucoma.  As such, the Veteran has a current diagnosis of glaucoma, and that element of service connection is met. 

In October 2009, the Veteran underwent a VA examination to determine the severity of his diabetes mellitus, and to determine what, if any, complications the Veteran suffered from as a result.  The examiner offered an opinion as to the etiology of the Veteran's open-angle glaucoma.  The examiner noted that the Veteran was diagnosed with open-angle glaucoma in March 2007.  He additionally stated that the Veteran is treated from a non-VA provider and that the glaucoma is being successfully controlled with eye drops.  The examiner stated that he could not resolve the issue of the etiology of the Veteran's glaucoma with resorting to speculation.  He went on to state that there is "no clear-cut etiology" for open-angle glaucoma and that it is not a secondary condition.  Further, he indicated that the literature "suggests that there could be a nexus with certain systemic conditions such as diabetes, but no link has been definitively established."  Finally, the examiner relayed that "in the absence of a precipitating event such as ocular trauma or surgery, or a direct systemic link, it is not possible to comment on the etiology" of the Veteran's glaucoma.  

As noted, in June 2015, the Court issued a Joint Motion for Remand on the basis that the examination did not provide an opinion as to whether the Veteran's glaucoma was aggravated by his service-connected diabetes mellitus, type II.  An opinion that something "is not caused by or a result of" does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (noting that an inquiry request requiring that the examiner state his conclusion using one of the listed legally recognized phrases that included "is caused by or a result of" did not permit the examiner to opine on any question other than one of direct causation).  Therefore, a new examination and opinion is necessary in order to make an accurate assessment of the Veteran's entitlement to service connection for glaucoma, to include as secondary to service-connected type II diabetes mellitus.  

All ongoing relevant private treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  Additionally, any outstanding and relevant VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the AOJ should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.

The AOJ should also obtain any outstanding VA treatment records, specifically those relating to his glaucoma.  All efforts to obtain these records must be documented in the claims file.

2.  After all outstanding records have been associated with the claims file, the AOJ should refer the Veteran's entire claims to a medical professional of appropriate expertise; or, if the medical professional determines that it is necessary, schedule the Veteran for a VA examination regarding the etiology of the Veteran's glaucoma.  The claims file and a copy of this Remand must be provided to and reviewed by the medical professional assigned in the study of this case.  The medical professional should note in the medical report that this action has been accomplished.  All tests and studies, as well as the clinical findings contained therein, should be reported in detail.

The medical professional is requested to provide an opinion as to the following:  is it at least as likely as not (50 percent or greater probability) that the Veteran's glaucoma has progressed at an abnormally high rate (i.e., was aggravated) as a result of the service-connected diabetes mellitus type II?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical science that applies to this case, including the use of any medical literature, which may reasonable explain the medical guidance in the study of this case.

3.  Upon completion of the above development, the AOJ should review the claims file to ensure that all of the foregoing development has been completed.  Then, the AOJ should re-adjudicate of the issue of entitlement to service connection for glaucoma, to include as secondary to service-connected type II diabetes mellitus.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




